BY THE COURT
Upon reconsideration of the case we are of opinion that the Common Pleas Court was justified in deducting the amount paid upon the spring consignments from the amount of the bond given by plaintiff in error and in refusing to deduct the amount of the unpaid balance of the unpaid notes ■ given for goods shipped in the spring consignments.
The plaintiff in error was only prejudiced by the amount actually paid from the funds due the defendant in error for full assignments.
Having been allowed credit for this amount, we are of opinion that the judgment below was right.
Application for rehearing overruled.
ALLREAD, PJ, and HORNBECK, J, concur.
KUNKLE, J, not participating.